Citation Nr: 1821967	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-20 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to March 21, 2015 for posttraumatic stress disorder (PTSD), and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to a TDIU prior to August 6, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 6, 2013, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, chronic sleep impairment, nightmares, impairment of short and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

2.  From August 6, 2013, the Veteran's service-connected PTSD is manifested by impairment of short and long-term memory, flattened affect, chronic sleep impairment, weekly panic attacks, anxiety, depressed mood, and suspiciousness; these symptoms more nearly approximate occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, or mood.

3.  From August 6, 2013, the Veteran has been unable to secure or follow a substantially gainful occupation due to his service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 50 percent for PTSD, prior to August 6, 2013, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for entitlement to a 70 percent, but no higher, rating for PTSD, from August 6, 2013, have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.130, DC 9411.

3.  The criteria for TDIU from August 6, 2013, have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 4.1, 4.3, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist on the claim seeking an increased rating for PTSD.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the portion of the TDIU claim being decided herein, there is no reason to belabor the impact of VA's duties to notify and assist, since any error in notice content or timing or in the duty to assist on that aspect of the claim is harmless.  




Applicable Facts 

In September 2010, the Veteran underwent a mental health intake assessment at the California Vet Center.  On evaluation, the Veteran appeared neat with appropriate speech and was anxious with a flattened, blunt affect.  He was oriented to time and place.  He had impaired memory function, tense motor activity, and good judgment.  The clinician noted there was no evidence of thought disorder.  The Veteran reported sleep disturbance, nightmares, avoidance, loss of interest in pleasurable activities, hyper-vigilance, and difficulty concentrating.  The Veteran reported that he and his wife rarely entertain, choosing to spend time alone.  He also reported that he drinks one six-pack per day, but denied having an alcohol problem, and reported lacking any motivation.  

At a November 2010 VA psychiatric examination, the Veteran appeared clean and hygiene was appropriate.  He was anxious and depressed.  His mood and affect were abnormal, he was irritable, had impaired impulse control, and had outbursts of anger.  Communication was normal with no panic attacks, delusions, hallucinations, or ritualistic obsessions.  The examiner noted that thought processes were abnormal and the Veteran was preoccupied with thoughts of Vietnam.  He is also triggered by 9/11, as it is his birthday and reminds him of the Twin Towers and of war.  The Veteran's memory was mildly to moderately abnormal as he had difficulty with retention of highly learned materials and remembering complete tasks.  Judgment was intact and abstract thinking was absent.  The Veteran did not have suicidal ideation or violent tendencies.  The Veteran reported that he continued to experience helplessness, horror, and intense guilt.  He had frequent recollection of events of the war, nightmares, flashbacks, and recurrent distressing dreams.  The Veteran reported that he makes an effort to avoid feelings, thoughts, and conversations about the trauma in Vietnam because it brings back negative feelings.  He stated that he only gets a few hours of sleep a night and has nightmares and flashbacks.  The Veteran reported last working as a handyman two years previously and that he had a poor work history because he was unable to get along with coworkers and supervisors.  The examiner noted he was irritable, had outbursts of anger, an exaggerated startle response, anger, and emotional turmoil.  The examiner found that the Veteran had mild to moderate psychiatric symptoms and concluded that he had difficulty establishing and maintaining work and social relationships and decrease in work efficiency, especially during periods of significant stress.  He did not have difficulty understanding simple commands, but had some difficulty with complex commands.  He was not a danger to himself or to others.

A Vet Center psychiatric progress note in April 2011 reflects that the Veteran was experiencing anxiety attacks and talking to himself.  The Veteran appeared in a dysphoric mood with congruent affect.  His thought process was logical and goal oriented.  He was soft-spoken with noticeable difficulty speaking, possibly due to a sore throat.  The Veteran appeared confused and verbalized concern regarding recent events.  

In a June 2011 statement from the Veteran, he stated that his experiences in Vietnam caused him to be "paralyzed" by the thought of small talk or "sh[aking] some hands" to promote his business in the 2000's.  He suffered from night sweats, avoided crowds, angered easily, and his wife has had to apologize for his "moodiness" many times.  The Veteran also stated that the wars in Iraq and Afghanistan upset him because it makes him re-live his time in Vietnam, and he knows what the soldiers are going through.  He said he can no longer work because his hearing is diminished.  Additionally, he no longer cares about his appearance and if his wife did not tell him to shave, he would not do it.  

The Veteran had another VA psychiatric examination in July 2011.  The examiner reported that the Veteran was initially difficult to interview, and the Veteran reported that it was difficult for him to deal with people, hard for him to remember details, and that he does not trust people.  The Veteran's appearance and hygiene were appropriate and orientation was normal.  Mood and affect were abnormal; he was anxious, depressed, irritable, with impaired impulse control and outbursts of anger.  Communication and speech were normal.  There was no evidence of panic attacks, delusions, hallucinations, or ritualistic obsessions.  Thought processes and judgment were normal, abstract thinking was absent, memory was mild to moderately abnormal with difficulty in retention of highly learned materials and remembering to complete tasks.  No suicidal or homicidal ideations.  The Veteran reported that he still has sleep problems, gets startled easily, and gets jumpy when exposed to loud noises.  The Veteran is triggered by 9/11; his birthday and in memoriam of the falling of the Twin Towers, which reminds him of Vietnam.  The VA examiner noted that the Veteran described his symptoms as being severe, constant, and daily.  His relationships are diminished, he prefers to be by himself, gets depressed and anxious easily.  The Veteran reported that he has no social life and going to the Vet Center for treatment twice a month is difficult for him.  The examiner found that the Veteran had mild to moderate psychiatric symptoms and concluded that he had difficulty establishing and maintaining work and social relationships and decrease in work efficiency, especially during periods of significant stress.  He did not have difficulty understanding simple commands, but had some difficulty with complex commands.  He was not a danger to himself or to others.

An August 6, 2013 VA Form 21-0820, Report of General Information, reflects that the Veteran called VA and indicated that he wanted to file a claim for unemployability.  The next day, VA received a VA Form 21-4138, Statement in Support of Claim, indicating that he wanted to be considered for unemployability as he was having a difficult time due to his PTSD symptoms.  In a separate correspondence in August 2013, the Veteran indicated that he did not have work right now but was attempting to find some work as it is good to keep busy and that may help him sleep better.  

A few days later, VA received an August 2013 report detailing the Veteran's PTSD treatment and symptoms for the previous three years from the Veteran's Adjustment Counseling Therapist.  The clinician noted that while the Veteran was actively attending his treatment, he continued to over-react when faced with stressors that remind him of Vietnam, rarely laughs, and does not joke as he lacks the ability to manage the emotional state of being happy.  At night, the Veteran became hyper alert and on guard both inside and outside of his home, to the level of walking around the perimeter of his home every morning looking for intruders.  The clinician continued that the Veteran has effectively been forced to stay in his own home due to his limited coping skills and difficulties with stress management.  The Veteran was unable to have a health conversation with his spouse as he gets defensive and aggressive, with a history of violent behavior.  
The clinician continued, in relation to the Veteran's ability to maintain substantially gainful employment, that in a recent interaction with the Veteran's boss, the Veteran felt trapped and that he had a very short fuse as the boss was lecturing him and he had thoughts of rage toward the boss.  The clinician opined that the Veteran will be unable to work again due to his inability to socialize and deal with people, the dramatic reaction to his PTSD triggers, and his struggles to deal with his anger.  

The clinician continued that the Veteran has periodic outbursts of anger, especially when triggered.  Further, his marriage had been unstable, he is unable to sleep - which contributes to impaired judgment - and is unable to deal with stress and people because he tends to have "melt downs and urges to want to hurt people."  The clinician noted that the inability to manage stress had increased, that his outward state had gotten worse, and that he had become very reckless when dealing with people, whether at work or while out in public with his wife.  In addition, the Veteran has limited motivation to be involved in hobbies or activities and has thoughts that going to sleep and not waking up (dying in his sleep) will relieve him of the constant torture of his PTSD symptoms.  

In August 2013 correspondence from the Veteran's wife, she indicated that the Veteran has always been "moody" and that she has accepted that the Veteran cannot shake his bad memories.  She wrote that the Veteran "needs to work", but cannot hold down a job as he is too reactive and does not last at the simplest of jobs.  He argues with bosses and co-workers and then feels bad about it, but cannot seem to see that his attitude is the problem, and therefore they are in a "vicious cycle".  The Veteran's wife also wrote that the Veteran had lost interest in anything fun and asks her to turn off music when she has it on because it, "bothers him".  She continued that the Veteran was overwhelmed and his emotional coping skills were almost non-existent.  

The Veteran underwent a VA psychiatric examination in March 2015.  The Veteran was alert and oriented, appeared to provide an accurate history and insight was adequate.  Affect was congruent to mood.  Thought processes were linear and coherent.  Spontaneous speech was fluent, grammatic, and free of paraphrase, immediate, recent, and remote memories appeared within normal limits.  The Veteran denied suicidal or homicidal ideation.  The Veteran reported that he continues to have difficulty sleeping and nightmares.  He said he was extremely irritable and avoids war-related news stories because they trigger flashbacks.  He reported drinking a six-pack of beer a day as it keeps him calm and helps him to sleep.  He reported he has not worked in eight years.  The Veteran endorsed symptoms of avoidance, inability to remember, persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment from others, inability to experience positive emotions, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbances.  He also had depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and inability to establish and maintain effective relationships.  The VA examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

In a January 2017 VA mental health treatment record, the Veteran reported persistent symptoms of sadness, nightmares, isolationist behavior, anger, and passive thoughts of suicide.  VA treatment dated April 2017 reflect that the Veteran reported low energy, recurrent intrusive thoughts, lack of motivation, and interrupted sleep due to nightmares.  He denied suicidal or homicidal ideations.

Legal Standards and Analysis 

      Increased Ratings for PTSD

The Veteran claims that he is entitled to an initial rating in excess of 50 percent for his PTSD to March 21, 2015, and a rating in excess of 70 percent thereafter.  

Disability ratings are determined by applying the criteria set forth in VA Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C. § 1155.  Ratings of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which rating to apply, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  As noted above, the Veteran is in receipt of staged ratings for his PTSD. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's PTSD is rated pursuant to Diagnostic Code 9411.  The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.
A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM).

Because of the symptom-driven nature of the General Rating Formula, a Veteran may qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The symptomatology should be the fact-finder's primary focus when deciding entitlement to each disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Recently, in Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202 (Vet. App. Feb. 23, 2018), the United States Court of Appeals for Veterans Claims (Court) concluded that when assigning a psychiatric rating in cases where the DSM-5 applies, the Board should not use evidence of Global Assessment of Functioning (GAF) scores, as the DSM-5 rejected use of those scores.  Therefore, to the extent the record contains any GAF scores, these will not be further discussed.

Reasonable doubt will be resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

      Prior to August 6, 2013 

Considering all of the evidence of record, the Board finds that the Veteran's service-connected PTSD from September 17, 2010 to prior to August 6, 2013 was manifested by symptoms similar to those contemplated in the criteria for a 50 percent rating pursuant to the General Rating Formula for Mental Disorders.  The Board finds that the evidence during this period does not show occupational and social impairment with deficiencies in most areas; such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depressing affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  

In the September 2010 Vet Center treatment note, the clinician noted that the Veteran had sleep disturbances, hyper-vigilance, difficulty concentrating, and disinterest in pleasurable activities or social interaction.  At the November 2010 VA examination, the examiner noted symptoms of irritability, impaired impulse control, and outbursts of anger with mild to moderate memory impairments, manifest in difficulty retaining highly learned materials.  The Veteran's June 2011 statement reflected that he has suffered from sleep disturbances and avoidance of social interactions for many years.  At the July 2011 VA examination, the Veteran was anxious, depressed, and irritable with no indication of panic attacks, delusions, hallucinations, or suicidal and homicidal ideations.  

The Veteran's disability picture does not show symptoms of such frequency, duration, and severity to more nearly approximate occupational and social impairment with deficiencies in family relations, judgment, thinking, or mood with symptoms such as suicidal ideation, illogical speech, or near-continuous panic or depression affecting the ability to function independently.  There is evidence of sustained depression and evidence that the Veteran has little interest or comfort with social interactions or outside relationships; however, the overall experience does not show that the symptoms led to the Veteran having deficiencies in most areas.  

In addition, the next higher rating of 100 percent for PTSD is also not warranted for the period of time prior to August 6, 2013.  The symptomatology shown in the medical and lay evidence does not more closely describe symptoms of such frequency, duration, and severity to more nearly approximate total occupational and social impairment, including no evidence of symptoms such as hallucinations, complete lack of personal hygiene, or disorientation of time and place.  

Accordingly, as a preponderance of the evidence is against the claim for an initial rating for PTSD in excess of 50 percent prior to August 6, 2013, the claim must be denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      From August 6, 2013 

Considering all the evidence of record, the Board finds that the Veteran's service-connected PTSD, from an earlier effective date of August 6, 2013, was manifest by symptoms similar to those contemplated by the criteria for a 70 percent, but no higher, rating pursuant to the General Rating Formula for Mental Disorders.  Specifically, from that date, the Veteran's symptoms show occupational and social impairment with deficiencies in most areas; such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  

In the August 2013 letter from a Vet Center rehabilitation counselor, received only a few days after the Veteran's August 6, 2013 contact with VA indicating an increase in symptoms of PTSD, the Veteran's symptomatology was that of limited coping skills and difficulty with stress management, manifested in an inability to have a healthy conversation with his wife as he gets defensive and aggressive.  The Vet Center counselor indicated that these symptoms had gotten worse.  Similarly, the Vet Center counselor noted that the Veteran had difficulty at his part-time job, both with the boss and with clients, as he gets angry and defensive in those situations also.  Finally, the VA counselor reported that the Veteran's PTSD is manifested by periodic outbursts of anger and aggression, sleep disturbances, limited motivations or interest in social interactions.  In August 2013 correspondence from the Veteran, he noted he was having difficulty due to his PTSD symptoms.  In August 2013 correspondence from the Veteran's wife, she indicated that the Veteran's "mood" has always been a problem, he is unable to hold down a job because he is too reactive to any conflict and argues with bosses and co-workers, but then feels bad about it, but cannot stop it.  Further, she noted that the Veteran is overwhelmed and cannot seem to handle any emotions, even happiness, any longer.  

Based on the evidence, as of August 6, 2013 the Board finds that the Veteran's PTSD symptoms are like those contemplated by the criteria for a 70 percent rating.  The Veteran's depression and anger, among other symptoms, keep him from establishing or maintaining effective relationships.  Overall, his symptoms show occupational and social impairment with deficiencies in most areas, including family, work, and mood.  

Therefore, as of August 6, 2013, the Board finds that the Veteran is entitled to a 70 percent rating for his service-connected PTSD.    

As such, the Board's final analysis is whether the Veteran is entitled to a rating in excess of 70 percent from August 6, 2013.  Under Diagnostic Code 9411, the next higher rating of 100 percent for PTSD is described as a condition with manifestations and symptoms that cause total occupational and social impairment.  The suggested symptoms include hallucinations, grossly inappropriate behavior and thinking, persistent danger of hurting one self and others, complete lack of personal hygiene, and disorientation of time and place.  A review of VA medical records, and psychiatric examinations, the Veteran's personal account of his own symptoms, and the Veteran's wife's reports of the Veteran's symptoms, shows a condition that does not amount to the severity described under a 100 percent rating.  

At the March 2015 VA examination, the Veteran denied suicidal or homicidal ideation, but reported that he continued to have sleep disturbances and nightmares.  The Veteran also reported that he is extremely irritable and drinks to calm himself down to sleep.  Additional symptoms noted were avoidance, a persistent negative emotional state, markedly diminished interest or participating in significant activities, feelings of detachment, inability to experience positive behavior, angry outbursts, hypervigilance, and problems with concentration, and an inability to establish and maintain effective relationships.  

According to the most recent VA medical evidence, dated April 2017, the Veteran reported low energy, recurrent intrusive thoughts, lack of motivation, and interrupted sleep due to nightmares.  He denied suicidal or homicidal ideations. 

The Board recognizes that the Veteran's PTSD symptoms cause great difficulty in his daily life.  However, the Board finds that the manifestations and symptoms described above do not amount to a total occupational and social impairment to warrant a 100 percent rating and more closely approximate the current 70 percent rating, which is warranted for a psychiatric disability causing deficiencies in most areas such as relationships, social interactions, work, judgment, and mood.

Although the Veteran does have some manifestations contemplated under the 100 percent rating criteria, when his disability picture is viewed as a whole, the Veteran's constellation of symptomatology is better approximated by those criteria outlined under the 70 percent rating.  Specifically, the records have always noted that the Veteran has been on time to visits and examinations, coherent, appropriately dressed and well-oriented to place and time.  While medical records show mild to moderate memory impairment, there is no evidence of severe memory loss as to his own relatives, occupations, or own name. 

In a January 2017 VA record, the Veteran endorsed anger and passive suicidal ideation.  Also, the Veteran has expressed that he has feelings of rage and evidence reflects that he is very irritable, but this does not rise to the level of homicidal ideations and throughout the Veteran's medical and examinations of record, there was consistently no indication of suicidal or homicidal ideations.  Therefore, although there is evidence the Veteran experiences anger outbursts and irritability and has experienced some passive suicidal ideations, these symptoms have not been shown to more nearly approximate the frequency, duration, and severity of symptoms that would reflect total occupational and social impairment.  
Furthermore, VA medical records throughout the appeals period have not recorded the Veteran reporting any hallucinations or delusions, or any grossly inappropriate behavior.

Considering all the evidence of record, the Board finds that the Veteran's service-connected PTSD has not met the criteria for a 100 percent rating pursuant to the General Rating Formula for Mental Disorders as total occupational and social impairment due to PTSD is not shown.

Accordingly, the Board concludes that the evidence of record most nearly approximates the criteria for a 70 percent, but no higher, rating from August 6, 2013, and the claim is granted to that extent. 38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

      Entitlement to TDIU from August 6, 2013

The Veteran has also asserted that he is entitled to TDIU due to his service-connected disabilities.  

TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by disabilities that are not service connected.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.  The critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).

If there is only one service-connected disability, it must be rated 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to the decision herein, as of August 6, 2013, the Veteran meets the percentage requirement for consideration for TDIU.  38 C.F.R. § 4.16(a).  He is service-connected for bilateral hearing loss, rated as noncompensable, tinnitus, rated at 10 percent, and PTSD, rated as 70 percent.  The Board finds that the evidence of record is at least evenly balanced as to whether the Veteran is precluded from obtaining and maintaining a substantially gainful occupation consistent with his education and work experience as a result of his service-connected disabilities.

The Veteran has been out of work since January 2007 and is currently unemployed.  As the decision above awards the Veteran a rating of 70 percent for his service-connected PTSD from August 6, 2013, he meets the percentage requirement for the schedular criteria for TDIU from that date.  38 C.F.R. § 4.16(a).  The Veteran also has established service connection for bilateral hearing loss, rated as noncompensable, and tinnitus, rated as 10 percent.

The Veteran and his wife have presented competent, credible lay evidence that the Veteran is unable to work due to his irritability and isolating tendencies.  

In the August 2013 letter from the Veteran's counseling therapist, she opined that in relation to the Veteran's ability to maintain substantially gainful employment, that in a recent interaction with the Veteran's boss, the Veteran felt trapped and that he had a very short fuse as the boss was lecturing him and he had thoughts of rage toward the boss.  The clinician opined that in her opinion, the Veteran will be unable to work again due to his inability to socialize and deal with people, the dramatic reaction to his PTSD triggers, and his struggle to deal with his anger.  

In the March 2018 Veteran's Representative's Brief, the Veteran's representative argued that TDIU is warranted from the date his PTSD rating was increased from 50 percent to 70 percent as it qualifies as an inferred claim with a claim for an increased rating.  Further, the Veteran first specifically applied for TDIU in August 2013, putting the VA on notice that he was seeking TDIU benefits. 

The Board finds that the evidence of record supports a finding that the Veteran is precluded from obtaining and maintaining a substantially gainful occupation consistent with his education and work experience as a result of his service-connected PTSD.

The Board has evaluated the Veteran's work experience, training, and service-connected disabilities and finds that the evidence is at least in equipoise as to whether his service-connected PTSD makes him unable to secure or follow a substantially gainful occupation from August 6, 2013.

Therefore, the Board finds that in viewing the totality of the Veteran's disability picture, to include lay statements and VA examinations, the Veteran's service-connected disabilities prevent him from obtaining and retaining gainful employment.  Resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU from August 6, 2013 is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD prior to August 6, 2013, is denied.

Entitlement to a 70 percent, but no higher, rating for PTSD from August 6, 2013, is granted, subject to regulations governing the payment of monetary awards.

Entitlement to TDIU from August 6, 2013 is granted, subject to regulations governing the payment of monetary awards.


REMAND

Regardless of the grant of TDIU from August 6, 2013, the Board finds that the issue of entitlement to a TDIU prior to August 6, 2013 must be remanded for additional development.

The Veteran filed his first claim for TDIU on August 6, 2013.  Prior to that time, the Veteran had appealed the rating assigned for his PTSD seeking the highest rating possible.  Therefore, the record raised a claim for TDIU prior to August 6, 2013.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

On August 6, 2013, the Veteran's service-connected disabilities had a combined rating of 60 percent, which did not meet the schedular criteria for an award of TDIU.  However, the record reflects the Veteran has not had permanent employment since January 2007 and such has been reflected in the evidence of record throughout the appeal period for the claim seeking an increased rating for PTSD.  

The grant of TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased ratings is governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.

Under 38 U.S.C. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

At the November 2010 VA examination, the Veteran reported last working as a handyman two years previously and that he had a poor work history because he was unable to get along with coworkers and supervisors.

In August 2013, the Veteran and his wife submitted lay evidence detailing the reasons the Veteran is no longer able to work, even if he wanted to (as indicated in one of the Veteran's statements) due to his irritability, anger, isolationist tendencies, and general disinterest due to his PTSD.  
In his March 2018 Brief, the Veteran's representative argued that at the time of the Veteran's August 2013 claim for TDIU, there was evidence in the file indicating that he was unemployable and the Veteran's file, upon adjudication of a higher initial rating, should have been forwarded to the Director, Compensation Service, for extraschedular consideration.   

All cases of Veterans who fail to meet the percentage standards for TDIU under 38 C.F.R. § 4.16(a), but who are unemployable by reason of service-connected disabilities, should be submitted to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  As the Board finds the evidence indicates the Veteran was unemployable as a result of his service-connected disabilities prior to August 6, 2013, and he did not meet the schedular criteria, his case should be forwarded to the Director of Compensation Service for extraschedular consideration prior to August 6, 2013.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claim for entitlement to a TDIU prior to August 6, 2013, to the Director of Compensation Service for an opinion as to whether the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation, pursuant to § 4.16(b).

2.  Review the expanded record and readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


